963 A.2d 813 (2009)
197 N.J. 424
In the Matter of Doreen M. GOLDBRONN, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
January 16, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-152, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), DOREEN M. GOLDBRONN of PALM HARBOR, FLORIDA, who was admitted to the bar of this State in 1980, should be censured based on discipline imposed in Florida for unethical conduct that in New Jersey violates RPC 1.4(c) (failure to explain matter to client to extent necessary for informed decisions), RPC 1.7(a) (representing client where representation may be materially limited by lawyer's personal interest), RPC 1.8(a) (business transaction with client or knowingly acquiring pecuniary interest adverse to client), RPC 3.3(a)(1) (knowingly making false statement of material fact or law to tribunal), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that DOREEN M. GOLDBRONN is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *814 expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.